Citation Nr: 1039763	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-27 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right 
knee disability for the period prior to August 22, 2007.

2.  Entitlement to a rating in excess of 10 percent for a left 
knee disability, for the period prior to November 30, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from December 1953 to March 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims for increased ratings for his bilateral knee disabilities.  

By an August 2007 rating decision, the RO increased the 
disability rating for the Veteran's left knee from 10 to 100 
percent disabling, effective November 30, 2006, based upon total 
knee replacement requiring convalescence.  As of January 1, 2008, 
a 30 percent rating was effective.  By an April 2008 rating 
decision, the RO increased the disability rating for the 
Veteran's right knee from 10 to 100 percent disabling, effective 
August 22, 2007, based upon total knee replacement requiring 
convalescence.  As of October 1, 2008, a 30 percent rating was 
effective.  

In his August 2007 substantive appeal, the Veteran limited his 
appeal to entitlement to ratings in excess of 10 percent prior to 
the total knee replacements (prior to November 30, 2006, for the 
left knee, and prior to August 22, 2007, for the left knee).  
Thus, the Board will limit its analysis to these time frames.

In September 2010 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to November 30, 2006, the Veteran's left 
knee disability (degenerative joint disease) was manifested by 
subjective complaints of pain, instability, stiffness, weakness, 
fatigability, and intermittent swelling, and objective findings 
of tenderness to palpation, slight instability, degenerative 
changes, extension to 10 degrees, and flexion limited at most to 
92 degrees.  There is no ankylosis or dislocation of semilunar 
cartilage.

2.  For the period prior to August 22, 2007, the Veteran's right 
knee disability (degenerative joint disease) was manifested by 
subjective complaints of pain, instability, stiffness, weakness, 
and fatigability, and objective findings of tenderness to 
palpation, slight instability, degenerative changes, extension to 
0 degrees, and flexion limited at most to 120 degrees.  There is 
no ankylosis or dislocation of semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis with limitation of motion of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5256, 5258-62 (2010).

2.  The criteria for a separate 10 percent evaluation for slight 
instability of the right knee have been met, for the period prior 
to August 22, 2007.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, DC 5257 (2009).

3.  The criteria for a rating in excess of 10 percent for 
arthritis with limitation of motion of the left knee have not 
been met for the period prior to November 30, 2006.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, DCs 5256, 5258-62 (2010).

4.  The criteria for a separate 10 percent evaluation for slight 
instability of the left knee have been met, for the period prior 
to November 30, 2006.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, DC 5257 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Where there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential fairness 
of the adjudication by showing that the essential purpose of the 
notice was not frustrated.  See Sanders, 487 F.3d at 889.  Such a 
showing may be made by demonstrating, for example, (1) that the 
claimant had actual knowledge of what was necessary to 
substantiate the claim and that the claim was otherwise properly 
developed, (2) that a reasonable person could be expected to 
understand from the notice what was needed to substantiate the 
claim, or (3) that the benefit could not be awarded as a matter 
of law.  Id. 

Actual knowledge may be established by statements or actions by 
the claimant or the claimant's representative demonstrating an 
awareness of what is necessary to substantiate his or her claim.  
Id. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  

Because a finding of prejudice is warranted only if an error 
affects the essential fairness of the adjudication, consideration 
should also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the claim 
served to render any pre-adjudicatory VCAA notice errors non-
prejudicial.  

In a March 2006 letter, VA notified the Veteran that he should 
submit evidence showing that his bilateral knee disabilities had 
worsened in severity.  He was told that he could substantiate the 
claims with a statement from his doctor, containing clinical and 
physical findings, the results of any laboratory tests or X-rays, 
and the dates of the examinations and tests.  He was also 
instructed that a statement from other individuals who were able 
to describe from their own knowledge and personal observations 
the manner in which the Veteran's disability had worsened may be 
helpful in proving his claim.  He was informed that ratings were 
assigned using the rating schedule and he was referred to that 
schedule.  This essentially informed him of the use of diagnostic 
codes.  He was also given examples of the evidence that could 
substantiate the claims.

The March 2006 letter also informed the Veteran as to what 
evidence VA was responsible for obtaining, and what evidence VA 
would help the Veteran get.  

The claim was subsequently readjudicated after providing the 
Veteran with an opportunity to respond to the notice.  Any timing 
deficiency was thereby cured.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (holding timing deficiencies in VCAA notice 
are cured by readjudication in a supplemental statement of the 
case).

Accordingly, the Board finds that VA satisfied its duty to notify 
under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).

In next addressing whether VA satisfied its duty to assist the 
Veteran with respect to his claims, the Board notes that 
pertinent records from all relevant sources identified by him, 
and for which he authorized VA to request, have been associated 
with the claims folder.  38 U.S.C.A. § 5103A.  

In addition, the Veteran was provided a VA examination in July 
2006.  A copy of the VA examination report has been associated 
with the claims file.  Because the instant appeal is limited to 
the periods prior to the Veteran's knee replacements, there is no 
need to remand for a more recent examination.  Therefore, an 
additional examination is not required.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  

As such, there is no further action to be undertaken to comply 
with the provisions of the VCAA.  VA has satisfied its duty to 
inform and assist the Veteran at every stage in this case; at 
least insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  

Higher Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  

When rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).   

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flareups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

For the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010.  

Traumatic arthritis is rated using DC 5010, which directs that 
the evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray evidence 
of arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in the 
absence of limitation of motion, X-ray evidence of arthritis 
involving two or more major joint groups with occasional 
incapacitating exacerbations will warrant a 20 percent rating.  
The above ratings are to be combined, not added under DC 5003.  
38 C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

A claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257, and evaluation of a 
knee disability under both of those codes does not amount to 
pyramiding.  However, a separate rating must be based on 
additional compensable disability.  38 C.F.R. § 4.14 (2010); 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of the 
same leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran contends that because he required bilateral total 
knee replacements in November 2006 and August 2007, the 10 
percent ratings assigned prior to the total knee replacements 
based upon arthritis with noncompensable limitation of motion of 
each knee do not accurately reflect the severity of his knee 
disabilities.  In support of this assertion, he submitted written 
statements describing the limitations caused by his knee 
disabilities on his daily activities.  The Veteran stated that he 
was unable to walk or stand for prolonged periods, that he had 
difficulty going up and down stairs that his knees were stiff, 
frequently gave way, and were easily tired.  He additionally 
described experiencing significant pain.  

For the periods under review, the Veteran's knee disabilities are 
rated 10 percent disabling under DC 5003.  Diagnostic Code 5003 
pertains to degenerative arthritis.  38 C.F.R. § 4.71a, DC 5003.  
Diagnostic Codes 5260 and 5261, which pertain to limitation of 
flexion and extension, respectively, are also applicable.  38 
C.F.R. § 4.71a, DCs 5260, 5261.  Finally, DC 5257, which pertains 
to other impairment of the knee (recurrent lateral subluxation or 
instability), is also applicable.  38 C.F.R. § 4.71a, DC 5257.  
In considering the applicability of other diagnostic codes, the 
Board finds that 5256 (ankylosis of the knee), 5258 (dislocation 
of semilunar cartilage), 5259 (symptomatic removal of semilunar 
cartilage), 5262 (impairment of the tibia and fibula) and 5263 
(genu recurvatum) are not applicable in this case, as the medical 
evidence does not show that the Veteran has any of those 
conditions.  Specifically, the treatment records and the July 
2006 report of VA examination do not demonstrate any objective 
finding of ankylosis of either knee.  Additionally, no treatment 
record or report of VA examination demonstrates any objective 
finding of dislocation of the semilunar cartilage nor any 
impairment of the tibia and fibula.  Lastly, the Veteran has not 
been diagnosed with genu recurvatum, and prior to his total knee 
replacements, he had not undergone the surgical removal of 
semilunar cartilage of either knee.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under Diagnostic Code 5260, a zero percent rating is warranted 
for flexion limited to 60 degrees; a 10 percent rating is 
warranted for flexion limited to 45 degrees; a 20 percent rating 
is warranted for flexion limited to 30 degrees; and a maximum 30 
percent rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 (limitation of extension of the leg), 
a zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension limited 
to 10 degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; a 30 percent rating is warranted for 
extension limited to 20 degrees; a 40 percent rating is warranted 
for extension limited to 30 degrees; and a 50 percent rating is 
warranted for extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Clinical records dated from February 2005 to July 2006 show that 
the Veteran sought treatment for complaints of chronic knee pain.  
In June 2005, physical examination of both knees revealed no 
obvious effusion, erythema, warmth, or obvious tenderness to 
palpation.  Range of motion testing revealed extension to 5 
degrees and flexion to 95 degrees on the left, and extension to 0 
degrees and flexion to 100 degrees on the right.  Both knees were 
stable to varus and valgus stress, although the left knee was 
noted to have more laxity to both than the right.  Lachman's and 
McMurray's tests were negative.

In January 2006, the Veteran was referred to physical therapy for 
evaluation for a left knee brace.  He stated that in the past he 
had been given a knee brace for his left knee, but that he also 
wore that brace on his right knee, as needed.  He described the 
pain in both knees as sharp in nature, and worse on the left than 
on the right.  He stated that he had fallen several times in the 
last year and a half as a result of his knees giving way.  The 
Veteran was observed to walk with an antalgic gait.  Range of 
motion testing revealed extension to 5 to 10 degrees and flexion 
to 92 degrees on the left, and extension to 0 degrees and flexion 
to 105 degrees on the right, with crepitus in both knees, worse 
on the left than on the right.  Both knees were tender to 
palpation at the medial and lateral joint lines.  Patellar glides 
were difficult to assess, perhaps because of guarding.  
Ligamentous testing revealed laxity on the right but not the 
left.  He was referred for evaluation for new knee braces for 
ligamentous support.

On VA examination in July 2006, the Veteran complained of pain in 
the anterior and lateral aspects of the left knee and in the 
lateral aspect of the right knee.  He described flare ups of knee 
pain as occurring with walking and standing for prolonged 
periods.  He indicated that he used a cane and a left knee brace 
for added stability.  He denied experiencing episodes of 
subluxation or dislocation.  He stated that he was not working, 
in part because of his knees.

Range of motion testing revealed bilateral extension to 0 degrees 
and flexion to 100 degrees on the left, and to 120 degrees on the 
right.  He had pain on the ends of motion.  There was no fatigue, 
weakness, lack of endurance.  The limitation of motion was 
secondary to pain.  Repetitive motion did not increase the loss 
of range of motion.  

Physical examination revealed no edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  His ability to bear weight was assessed as 
fair.  

In November 2006, the Veteran underwent a total left knee 
replacement.  He underwent a total right knee replacement in 
August 2007.  Apart from the associated surgical records, there 
are no further records pertaining to either knee dated within the 
periods under review.

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each of the 
above examinations, the Veteran had full extension of the right 
knee, or extension to zero degrees.  Extension to zero degrees 
warrants a noncompensable evaluation and a higher evaluation for 
the right knee is therefore not warranted under Diagnostic Code 
5261.  With respect to the left knee, the Veteran has extension 
limited at most to 10 degrees.  Extension limited to 10 degrees 
warrants a 10 percent rating.  However, the Veteran is not 
entitled to a 10 percent rating based upon limitation of flexion 
and a 10 percent rating based upon degenerative arthritis because 
a rating under both diagnostic codes would result in 
impermissible pyramiding.  38 C.F.R. § 4.14 (2010).  Because two 
separate 10 percent ratings under these diagnostic codes are not 
warranted, and the Veteran is already in receipt of a single 10 
percent rating under DC 5003, rating his left knee disability 
under DC 5261 would not result in an increased rating.  Even an 
additional 10 percent loss of functionality does not meet the 
criteria for a rating higher than 10 percent.  38 C.F.R. §§ 4.40, 
4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Similarly, the evidence does not support a higher rating under 
Diagnostic Code 5260.  Disability commensurate with flexion 
limited to 30 degrees, as is required for a 20 percent rating 
under DC 5260, is not shown for either knee.  38 C.F.R. §§ 4.7, 
4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).  

The Board has determined that the Veteran is not entitled to 
separate ratings under Diagnostic Code 5260 and 5261.  Given that 
the weight of the evidence shows no compensable limitation of 
flexion, General Counsel Precedent Opinion VAOPGCPREC 9-2004 is 
not applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be assigned 
when the criteria for a compensable rating under Diagnostic Codes 
5260 and 5261 were met.

Next, DC 5257 provides for a 10 percent rating for knee 
impairment with slight recurrent subluxation or lateral 
instability, and a 20 percent rating for knee impairment with 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Under 38 
C.F.R. § 4.31, where the criteria for a compensable rating under 
a Diagnostic Code are not met, and the schedule does not provide 
for a zero percent evaluation, as in DC 5257, a zero percent 
evaluation will be assigned when the required symptomatology is 
not shown.  38 C.F.R. § 4.31.

While with the exception of the January 2006 record of treatment 
there is no clinical evidence of ligamentous instability in this 
case, the Board finds that both the Veteran's right and left knee 
disabilities are consistent with non-ligamentous instability and 
giving way of the knees.  Resolving the benefit of the doubt in 
favor of the Veteran, the Board finds that the Veteran is 
entitled to separate 10 percent ratings for slight instability of 
each knee for the periods prior to November 30, 2006, and August 
22, 2007, respectively.  In addressing whether he is entitled to 
ratings higher than 10 percent, the Board finds that he is not, 
as there is no clinical evidence of instability.  Knees that 
appear stable on examination may not be found to equate to 
moderate instability.  

Finally, the Board has considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2010).  In exceptional cases where schedular ratings are found 
to be inadequate, consideration of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this 
case, the Schedule is not inadequate.  The Schedule provides for 
higher ratings for the Veteran's knee disabilities, but findings 
supporting ratings in excess of 10 percent for arthritis with 
painful limitation of motion and in excess of 10 percent for 
slight instability have not been documented.  In addition, it has 
not been shown that the service-connected disabilities have 
required frequent periods of hospitalization or have produced 
marked interference with the Veteran's employment.  Therefore, 
the Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111 (2008).

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible 
evidence demonstrates that separate 10 percent ratings for 
arthritis with painful limitation of motion and slight 
instability, but no higher, are warranted for the periods prior 
to November 30, 2006, and August 22, 2007.  The benefit of the 
doubt has been given to the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A rating in excess of 10 percent for arthritis with limitation of 
motion of the right and knee is denied.  

A rating in excess of 10 percent for arthritis with limitation of 
motion of the left knee is denied.  

Subject to the law and regulations governing payment of monetary 
benefits, separate 10 percent rating for instability of the right 
knee is granted, for the period prior to August 22, 2007, for the 
right knee.  

Subject to the law and regulations governing payment of monetary 
benefits, separate 10 percent ratings for instability of the left 
knee are granted, for the periods prior to November 30, 2006, for 
the left knee.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


